DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11 and 15 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Hozumi, et al. (US2013/0272904), cited on applicant’s IDS.
Hozumi in fig. 18 disclosed a canned electric motor for a fluid pump, the canned electric motor comprising a static motor frame (4-141,4-142,4-50); a rotor shaft 4-34; a rotatable motor rotor 4-120 which is co-rotatably connected with the rotor shaft; a static motor stator 4-110 comprising a stator body 4-111, the stator body being directly fixed to the static motor frame [0157]; and a separating can 4-130 which is configured to fluidically separate the static motor stator from the rotatable motor rotor, the separating can comprising a first axial support 4-134 which is arranged to protrude radially from an outside of the separating can, the separating can being supported in a first axial direction by the stator body via the first axial support [0160] and in a second axial direction by the static motor frame 4-50 [0161], the first axial direction being opposite to the second axial direction; (claim 11) wherein the separating can further comprises a second axial support 4-133, the separating can is unilaterally supported via the first axial support in the first axial direction [0160], and the separating can is unilaterally supported in the second axial direction via the second axial support [0161]; (claim 15) wherein the first axial support comprises a plurality of support teeth which are distributed merlon-like along a circumference of the separating can [0158:last three lines]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi, et al., cited above.
Hozumi disclosed the separating is made of resin [0160] but was silent wherein the separating can is made of a thermosetting plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a thermosetting plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837